Citation Nr: 1724979	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Whether the termination of VA pension benefits due to "fugitive felon" status, from August 1, 2007, to February 13, 2009, was proper.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active duty service from April 1969 to January 1972.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 decision from the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  At that time, the ROIC discontinued the Veteran's pension benefits (effective August 1, 2007), due to fugitive felon status.

The Board notes that the Veteran had also previously appealed the validity of the pension overpayment debt amount.  However, in December 2016, the RO reinstated pension benefits (effective February 13, 2009) and noted that the Debt Management Center had waived the overpayment based on bankruptcy.  As there is no longer any debt, a determination on the validity of debt is not necessary.  


FINDINGS OF FACT

1.  A fugitive felon warrant was issued against the Veteran on March 14, 2007.  

2.  In February 2008, VA reinstated the Veteran's nonservice-connected pension benefits, effective August 1, 2007.

3.  On February 13, 2009, the Veteran was apprehended and his warrant was cleared.

4.  In September 2010, VA terminated the Veteran's benefits due to fugitive felon status, based on the March 2007 warrant, effective August 1, 2007.

5.  VA reinstated pension benefits, effective February 13, 2009.

6.  The Veteran was a fugitive felon, from August 1, 2007, to February 13, 2009.  


CONCLUSION OF LAW

From August 1, 2007 to February 13, 2009, VA pension benefits were prohibited due to fugitive felon status.  38 U.S.C.A. §§ 5103, 5103A, 5313B (West 2014); 38 C.F.R. § 3.665(n) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA had previously found that the Veteran was not entitled to receive compensation benefits from August 1, 2007, to February 13, 2009, due to his being a fugitive felon.  The Veteran contends that he was not a fugitive felon during that time period.  In March 2017, the Veteran's representative argued that the Veteran could not have been a fugitive felon due to his not having any knowledge of the existence of the warrant prior to his arrest.

By way of background, the Richmond City Police Department issued a warrant against the Veteran on March 14, 2007.  On February 13, 2009, the Veteran was apprehended and his warrant cleared.

Without knowledge of the March 2007 warrant, in February 2008, VA reinstated the Veteran's nonservice-connected pension benefits (which had previously been discontinued due to a separate fugitive felon period), effective August 1, 2007.

After receiving information of the Veteran's warrant, in September 2010, VA terminated the Veteran's benefits due to fugitive felon status (based on the March 2007 warrant), effective the date that his pension benefits had initially been reinstated - August 1, 2007.  VA subsequently reinstated pension benefits effective the date the warrant cleared - February 13, 2009.  

The law prohibits the payment of compensation benefits for any period during which a veteran was a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n).  The term "fugitive felon" includes a person who is a fugitive by reason of fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or violating a condition of probation or parole imposed for commission of a felony under Federal or state law.  Id.  

The March 2007 warrant information documents that the Veteran was charged with probation violation.  As such, he meets the definition of a fugitive felon.  38 C.F.R. § 3.665(n).

Furthermore, to the extent that the Veteran has argued that he had no knowledge of the warrant and thus could not be a fugitive felon, knowledge of the existence of a warrant is not necessary to create fugitive felon status.  Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011) (finding that for fugitive felon status, "[w]hether or not he [the Veteran] had actual knowledge that a warrant had been issued was irrelevant and certainly not a part of the statutory requirement.").

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim to discontinue the termination of VA pension benefits, from August 1, 2007, to February 13, 2009, due to "fugitive felon" status is denied.  


ORDER

From August 1, 2007, to February 13, 2009, VA pension benefits were correctly terminated due to "fugitive felon" status.



____________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


